DETAILED ACTION
This office action is in response to the application filed on 10/01/2020.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/01/2020 has been considered by the examiner.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claim 13 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Claim 13 recite operation of a system with 6 switches and their operating states. However, the specification is silent regarding said operation of all six switches. The specification par. 65 talk about a system of four switches being turned on and off not six. The specification par. 69 talks about a fifth switch and that its operation is different from said four switching periods, but the specification is silent about a six switch or how to operate the fifth and sixth switches in connection to said four switches.
	 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 5 recites “the third switch is operable to reduce or suppress ringing associated with the inductor”. According to the specification par. 36 this operation is 
Claim 16 recites the limitation "a leakage current" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claims 17-18 are also rejected to under 35 U.S.C. 112(b), for being dependent on a rejected claim under 35 U.S.C. 112(b).

 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-8, 10 and 16-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Emira US 2009/0046487.
	Regarding Claim 1, Emira teaches (Figures 1-4) a direct-current to direct-current (DC-DC) power converter circuit (Fig. 1), comprising: a first switch (Sp) connected between an input configured to receive a source voltage (Vdd) and a first side of an inductor (I); a second switch (Sn) connected between the first side of the inductor and another input configured for connection to a ground (gnd); a third switch (Sdamp) connected between a second side of the inductor [I] and the first side of the inductor; and a comparator [101] configured to compare an output voltage of a capacitor 
	Regarding Claim 2, Emira teaches (Figures 1-4) wherein the power cycle sequence includes: a first switching time (Sp on time) at which the first switch to turn on and the second switch and the third switch to turn off; a second switching time (Sn on time) at which the second switch to turn on and the first switch and the third switch to turn off; and a third switching time (Sdamp on time) at which the third switch to turn on and the first switch and the second switch to turn off. (For Example: Par. 20-30)
	Regarding Claim 3, Emira teaches (Figures 1-4) wherein the third switch [Sdamp] is configured to conduct a leakage current associated with a path of the first switch [Sp] to charge the capacitor (C). (For Example: Par. 20-30)
	Regarding Claim 5, Emira teaches (Figures 1-4) wherein closure of the third switch (Sdamp) is operable to reduce or suppress ringing (when turned on) associated with the inductor (I). (For Example: Par. 20-30)
	Regarding Claim 6, Emira teaches (Figures 1-4), wherein each of the first switch, the second switch and the third switch is implemented as one of par. (5) a bipolar switch, a CMOS, a NMOS, or a PMOS switch with or without a gate drive boost. (For Example: Par. 20-30)
	Regarding Claim 7, Emira teaches (Figures 1-4) further including a resistor (Rdamp or Rind) positioned in a loop formed by the third switch and the inductor. (For Example: Par. 20-30)
	Regarding Claim 8, Emira teaches (Figures 1-4) wherein closure of the third switch (Sdamp) causes a current in the inductor to be reduced to zero or near zero. (For Example: Par. 20-30)
	Regarding Claim 10, Emira teaches (Figures 1-4) wherein the converter (Fig. 1) is configured to control the first, second and third switching times of the power cycle sequence to limit a ripple of an output voltage of the DC-DC convertor to a predetermined level (hysteresis of the comparator). (For Example: Par. 20-30)
	Regarding Claim 16, Emira teaches (Figures 1-4) further including a controller (control circuitry of Fig. 1) configured to control a timing and a repetition of the power cycle sequence (Fig. 3-4). (For Example: Par. 20-30)
	Regarding Claim 17, Emira teaches (Figures 1-4) wherein the controller (control circuitry in Fig. 1) is configured to maintain the peak-to-peak size of a voltage ripple to within a predetermined range of voltage values (with the hysteresis of the comparator). (For Example: Par. 20-30)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Emira US 2009/0046487 in view of Fukumoto US 2019/0181750.
Regarding Claim 4, Emira teaches (Figures 1-4) wherein an efficiency of the DC-DC converter (Fig. 1) is improved due to charging of the capacitor (C) by the leakage current. (For Example: Par. 20-30)
	Emira does not teach wherein an efficiency of the DC-DC converter is improved at light load conditions due to charging of the capacitor by the leakage current.
	Fukumoto teaches (Figures 1-3) an efficiency of the DC-DC converter (Fig. 1) is improved at light load conditions (par. 52) due to charging of the capacitor (C1) by the leakage current. (For Example: Par. 50-54)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Emira to include an efficiency of the DC-DC converter is improved at light load conditions due to charging of the capacitor by the leakage current, as taught by Fukumoto to prevent the output voltage from increasing while suppressing lowering of efficiency. 

Claims 9, 11-12 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Emira US 2009/0046487 in view of Fukumoto US 2019/0181750.
	
	Regarding Claim 9, Emira teaches (Figures 1-4) wherein the converter (Fig. 1) is configured to control the first, second and third switching times of the power cycle sequence (Fig. 4). (For Example: Par. 20-30)
	Emira does not teach to control a peak current of the inductor.
	Ma teaches (Figures 3-6) to control a peak current of the inductor (L). (For Example: Par. abstract and 25)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Emira to include to control a 
Regarding Claim 11, Emira teaches (Figures 1-4) wherein the capacitor is a first capacitor (C). (For Example: Par. 20-30)
	Emira does not teach the DC-DC converter further comprises a fourth switch configured to charge a second capacitor to a second output voltage during a time period different from a time period when the first capacitor is being charged
	Ma teaches (Figures 3-6) the DC-DC converter further comprises a fourth switch (Fig. 6i input switch) configured to charge a second capacitor (Vob) to a second output voltage during a time period different (with D2aT and D2bT) from a time period when the first capacitor is being charged (Von). (For Example: Par. 22-32)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Emira to include the DC-DC converter further comprises a fourth switch configured to charge a second capacitor to a second output voltage during a time period different from a time period when the first capacitor is being charged, as taught by Ma so that the system is capable of suppressing cross regulation between the subconverters and handling large current stress at heavy load. 
	Regarding Claim 12, Emira teaches (Figures 1-4) the converter (Fig. 1)  (For Example: Par. 20-30)
	Emira does not teach fifth switch connected between the second side of the inductor and the first capacitor, configured to connect the first capacitor to the second side of the inductor during the time period when the first capacitor is being charged, and a sixth switch connected between the first side of the inductor and the second capacitor, configured to conduct a leakage current from the first switch to the second capacitor.
	Ma teaches (Figures 3-6) a fifth switch (top output switch of fig. 6i) connected between the second side of the inductor (L) and the first capacitor, configured to connect the first capacitor to the second side of the inductor during the time period when the first capacitor is being charged (with D2aT), and a sixth switch (low output switch) connected between the first side of the inductor (L) and the second capacitor, configured to conduct a leakage current from the first switch (one of SF or SX) to the second capacitor. (For Example: Par. 22-32)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Emira to include a fifth switch connected between the second side of the inductor and the first capacitor, configured to connect the first capacitor to the second side of the inductor during the time period when the first capacitor is being charged, and a sixth switch connected between the first side of the inductor and the second capacitor, configured to conduct a leakage current from the first switch to the second capacitor, as taught by Ma so that the system is capable of suppressing cross regulation between the subconverters and handling large current stress at heavy load. 
	Regarding Claim 14, Emira teaches (Figures 1-4) the converter (Fig. 1). (For Example: Par. 20-30)
	Emira does not teach wherein the first and the second capacitors are served on a round robin basis or on a priority basis.
 round robin basis or on a priority basis (See fig. 2). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Emira to include wherein the first and the second capacitors are served on a round robin basis or on a priority basis., as taught by Ma so that the system is capable of suppressing cross regulation between the subconverters and handling large current stress at heavy load. 
	Regarding Claim 15, Emira teaches (Figures 1-4) configured to allow a leakage current from the first switch (Sp) to flow into the third switch (Sdamp) to improve efficiency and reduce power waste. (For Example: Par. 20-30)
	Emira does not teach configured to allow a leakage current from the first switch to flow into the sixth switch to improve efficiency and reduce power waste.
	Ma teaches (Figures 3-6) configured to allow a leakage current from the first switch (one of Sx and Sf) to flow into the sixth switch (low output switch of Fig. 6i) to improve efficiency and reduce power waste. (For Example: Par. 22-32)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Emira to include configured to allow a leakage current from the first switch to flow into the sixth switch to improve efficiency and reduce power waste, as taught by Ma so that the system is capable of suppressing cross regulation between the subconverters and handling large current stress at heavy load. 

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Emira US 2009/0046487 in view of Notman US 2010/0194359.
	Regarding Claim 18, Emira teaches (Figures 1-4) the controller (Control circuitry in Fig. 1) operating in a power cycle sequence (Fig. 3-4). (For Example: Par. 20-30)
	Emira does not teach configured to enable user programmable control of the power cycle sequence.
	Notman teaches (Figures 1-4) is configured to enable user programmable control (par. 25-26 ). (For Example: Par.23-29)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Emira to include configured to enable user programmable control of the power cycle sequence, as taught by Notman to enable operation for the desired about by a user. 
Allowable Subject Matter
Claims 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO A ROSARIO-BENITEZ whose telephone number is (571)270-7888. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on 5712721838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GUSTAVO A ROSARIO-BENITEZ/Primary Examiner, Art Unit 2838